DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with TRENT HOFFMAN on 7/14/2022.

The application has been amended as follows: 
The following claims have been amended as follows:

1. 	An uplock system, comprising:
	a cam plate comprising a cam feature and a cam channel surrounding the cam feature;
	a hook having an opening, the hook configured to rotate with respect to the cam plate;
	a stopper configured to rotate with respect to the cam plate;
	a first biasing member configured to bias the stopper in a first rotational direction relative to the cam plate; and
	a follower rotatably coupled to the hook, wherein a portion of the follower moves within the cam channel;
	wherein the first biasing member is configured to bias the stopper in the first rotational direction to stop the portion of the follower from moving along the cam channel and secure the hook in a locked position.

5.	The uplock system of claim 1, further comprising a second biasing member configured to bias the follower towards the stopper.

claim 12 has been cancelled. 


13.	The uplock system of claim [[12]]6, wherein, in the locked position, the roller is in contact with the stopper, the cam feature, and a third biasing member.

14.	The uplock system of claim 1, further comprising a manual release system, the manual release system including a cable coupled to the hook, wherein the cable is configured to rotate the hook in a second rotational direction to begin an unlocking process, and the manual release system is configured to return to an initial position in response to tension on the cable being released.


15. 	An uplock system comprising:
	a cam plate comprising a cam feature and a cam channel surrounding the cam feature;
	a hook configured to rotate with respect to the cam plate;
	a follower rotatably coupled to the hook, wherein a portion of the follower moves within the cam channel in response to rotation of the hook;
	a stopper configured to engage the follower; and
	a first biasing member configured to bias the stopper towards the follower to stop the follower from moving within the cam channel, thereby locking the hook in a locked position.

19.	A method of operating an uplock system comprising:
	rotating a landing gear towards a deployed position, wherein the landing gear comprises a latchable member;
	contacting, by the latchable member, a hook, wherein the hook is configured to rotate with respect to a cam plate;
	rotating the hook in a second rotational direction in response to the contacting;
	moving a follower along a cam channel in response to the rotating of the hook, wherein the cam channel is disposed in the cam plate, the cam channel surrounds a cam feature, and the follower is rotatably coupled to the hook;
	contacting, by the follower, a stopper, wherein a load is transmitted from the follower into a first biasing member in response to the follower contacting the stopper; and
	moving


Allowable Subject Matter
Claim 1-11, 13-20 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims are the limitations concerning a cam feature and surrounded by a cam channel. The cam channel is in which the follower traces a path around the cam feature during locking and unlocking of the landing gear. The cam channel acting as a guide.  
The closest prior art references are Derrien and Johnson. Both references are to landing gear locking systems. However, neither reference discloses the cam channel and cam feature as described above. Neither reference teaches or renders obvious the claimed limitations and combining prior art reference to achieve the claimed limitations would involve hindsight reasoning. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642